Brooke, J.
(after stating the facts). The statute, section 5412, 2 Comp. Laws, as amended by Act No. 183, Pub. Acts 1899, prohibits any person, directly or indirectly, himself or by his clerk, agent, or employe, from manufacturing, selling, keeping for sale, giving away, or furnishing any of the liquors mentioned in the act.
It is the contention of the respondent that under the facts disclosed by this record the “sale” was made in the *116county of Kalamazoo, and not in Calhoun county. It is said by counsel for respondent:
" In this case it is sought to make the act of the respondent, acting as the agent of the Battle Creek Brewing Company, criminal, although his entire connection with the transaction complained of was in Kalamazoo where the brewing company was legally authorized to transact business by its agent.”
The very natural and perhaps excusable desire on the part of brewing companies to hold business during an arid season, and thus prevent the annihilation of property interests, has led them to devise many ingenious schemes. The one here under consideration was unquestionably designed by respondent and his associates to minimize so far as possible the loss which the adoption of “local option” in Calhoun county entailed upon their company, it doubtless being the expectation, or, at any rate, the hope, that within a short time a shift in public sentiment might result in the repeal of the (to them) obnoxious law. He and his business associates are responsible for the presence of the bookkeeper in the open office of the brewery at Battle Creek, clothed with authority to take orders and accept money for beer. With the motives of the respondent, however, whether laudable or otherwise, we have no concern.
The question is: Did he directly or indirectly, by himself, his agent, or his employé, make the sale in Calhoun county ?
We must agree with the conclusion of the learned circuit judge that where the order is given and the money paid over to the respondent or his agent in a local-option county, that must be held to be a sale in such county in contravention of the terms of the statute. The mere circumstance that the order carefully recites that it shall not be binding on the company until filed in its office in Kalamazoo and approved by its secretary cannot be permitted to sweep away the plain deductions to be drawn from the facts.
*117We have no doubt whatever that respondent made the sale in question by indirection, nor that he was engaged unlawfully in the prohibited business in Calhoun county within the letter as well as the spirit of the act. The cases of Kling v. Fries, 33 Mich. 275; Webber v. Donnelly, 33 Mich. 469; Webber v. Howe, 36 Mich. 150 (24 Am. Rep. 590); Rindskopf v. De Ruyter, 39 Mich. 1 (33 Am. Rep. 340); and Monaghan v. Reid, 40 Mich. 665 — cited by respondent, have been examined, but in our opinion they are not controlling in the case at bar.
The conviction is affirmed, and the circuit court is directed to proceed to judgment.
Moore, C. J., and Steers, McAlvay, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.